NORCOTT, J.,
with whom CALLAHAN, C. J., joins, concurring. Although I agree with part I of the majority opinion, I write separately with respect to part II because I do not believe that the use of our supervisory powers is warranted in this case. The majority states: “We previously have exercised our supervisory powers ‘to direct trial courts to adopt judicial procedures that will address matters that are of utmost seriousness, not only for the integrity of a particular trial, but also for the perceived fairness of the judicial system as a whole.’ ” Yet the majority invokes this power to address a problem that it concludes did not occur in the present case, and that the United States Supreme Court has concluded is not reasonably likely to occur in cases where a greater sentence is imposed after trial than was imposed after a prior guilty plea. See Alabama v. Smith, 490 U.S. 794, 802, 109 S. Ct. 2201, 104 L. Ed. 2d 865 (1989).
In Alabama v. Smith, supra, 490 U.S. 801, the Supreme Court explained that there are several legitimate justifications for the imposition of a heavier second sentence after a trial than after a guilty plea because the judge will usually have more information relevant *550to sentencing after a trial than at the time of the guilty plea. For example, the judge may gather a fuller appreciation of the nature and extent of the alleged crimes during trial and may gain insights into the defendant’s moral character and suitability for rehabilitation by observing his conduct during trial. Id. In addition, the factors that may have indicated leniency as consideration for the guilty plea are no longer present after trial. Id. In light of these legitimate justifications, I see no compelling reason to invoke our supervisory powers to require a court to articulate its reasons for imposing a heavier sentence. I believe that we should reserve the use of our supervisory powers for addressing serious concerns that affect the integrity of the defendant’s trial in particular and the perceived fairness of the judicial system as a whole.
Thus, although I agree with the majority that the defendant is not entitled to a new sentencing proceeding, I do so for different reasons.